Order entered October 24, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00278-CV

                     MOHAMED MOHAMED, INDIVIDUALLY
                   AND ON BEHALF OF A.M., A MINOR, Appellants

                                             V.

    THE BLAZE, INC., GLENN BECK, CENTER FOR SECURITY POLICY, JIM
  HANSON, FOX TELEVISION STATIONS LLC, BEN FERGUSON, BEN SHAPIRO,
                     AND BETH VAN DUYNE, Appellees

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-16-12579

                                         ORDER
       Before the Court is appellants’ October 20, 2017 unopposed motion to partially dismiss

the appeal. Appellants have settled this dispute with appellees TheBlaze Inc. and Glenn Beck.

We GRANT the motion and dismiss appellees TheBlaze Inc. and Glenn Beck from this appeal.

This appeal remains pending as to appellants and appellees Center for Security Policy, Jim

Hanson, Fox Television Stations LLC, Ben Ferguson, Ben Shapiro, and Beth Van Duyne.

                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE